Title: From John Adams to Oliver Wolcott, Jr., 21 December 1796
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir,
Treasury Department December 21st. 1796

In obedience to the Resolutions of the Senate, passed on the 10th. of February and 16th. of March 1796, I have the honour to transmit herewith the following statements.
1st. A statement of the Tonnage of the ships and vessels employed in the Trade of the United States for the year preceding the first day of October 1795. distinguishing the Foreign from the Domestic Tonnage, and the quantity belonging to each foreign nation, distinguishing also the Domestic Tonnage employed in the foreign trade, from that engaged in the Coasting Trade and Fisheries.—
2nd. A statement of the goods, wares and merchandise imported into the United States, for one year, preceding the first day of October 1795, distinguishing in classes, those subject to duties ad valerum from those denomminated specific articles; showing the Value of the former and the quantities of the latter, and shewing also the amount of each, imported from each foreign Nation.
The Statements of Exports for the year preceding the first of October 1796, is in a train of preparation, and will be delivered in the course of a few Weeks.—
I have the honour to be/  with perfect respect / Sir / Your most obedient Servant 
Oliv. WolcottSecy. of the Treas.